EXHIBIT 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

EFFECTIVE DATE:  May 5, 2005

 

PARTIES AND ADDRESSES:

 

August Technology Corporation

(“Company”)

4900 West 78th Street

Bloomington, MN 55435

 

David Klenk

(“Employee”)

9680 Laforet Drive

Eden Prairie, MN 55347

 

WHEREAS, Company and Employee are parties to an existing Employment Agreement
(attached) signed by the parties on March 6, 2002 (hereinafter referred to as
“Employment Agreement”); and

 

WHEREAS, Company and Employee desire to amend certain portions of the Employment
Agreement.

 

NOW, THEREFORE, Company and Employee agree that, effective as of May 5, 2005,
the following Amendment shall be made a part of the Employment Agreement:

 

1.             The final paragraph of Paragraph 8 of the Employment Agreement
shall be deleted in its entirety and replaced with the following:

 

Upon Employee’s resignation or termination under this Paragraph 8 for any
reason, August Technology shall pay Employee his/her Base Salary through the
Employee’s last date of employment, and any accrued and unused vacation or other
paid time off through the Employee’s last date of employment.  Employee’s
entitlement to any vested pension, profit sharing or other benefits shall be
governed by applicable plan documents.  In the event Employee’s employment is
terminated either by Employee or August Technology under Paragraph 8 (b),
August Technology may elect, in its sole discretion, to pay Employee his/her
salary for the thirty (30) day notice period in lieu of Employee’s continued
performance of duties during the notice period.  In the event Employee is
terminated by August Technology in accordance with Paragraph 8 (b),
August Technology shall, in addition to the above, pay Employee a severance at
his/her then current Base Salary rate, less withholdings, for the time period as
set forth in Exhibit A as “Severance Period,” to be paid as follows:

 

•      Six months of Base Salary to be paid in a lump sum within five business
days following the six-month anniversary of Employee’s termination date.

 

1

--------------------------------------------------------------------------------


 

•      Six months of Base Salary according to the normal payroll
schedule beginning with the first regularly scheduled payday following the
six-month anniversary of Employee’s termination date and ending six months later
on or immediately after the 12-month anniversary of Employee’s termination date,
but in no event shall payment be for less than the full amount totaling six full
months of Base Salary.

 

Additionally, in the event Employee is terminated by August Technology in
accordance with Paragraph 8 (b), August Technology shall, if the Employee elects
to continue group health or other group benefits as allowed by COBRA, make the
COBRA payments for a twelve-month period beginning with the monthly COBRA
premium due on the first of the month following the six-month anniversary of
Employee’s termination date.  Employee shall not be entitled to any further or
other payments or benefits of any kind upon the Employee’s termination or
resignation under this Paragraph 8, except as provided under the Separation
Agreement and Release.  In the event Employee is entitled to Change in Control
benefits as set forth in Paragraph 9, Employee shall not be entitled to any
severance or notice rights under this Paragraph 8.

 

In the event Employee dies before all payments under this Agreement have been
made, the remaining payments shall be made to Employee’s spouse, Julie Ann
Klenk, or if she is no longer living, then to Employee’s estate.

 

This Amendment shall be attached to and be a part of the Employment Agreement
between August Technology Corporation and David Klenk signed by the parties on
March 6, 2002.

 

Except as set forth herein, the Employment Agreement shall remain in full force
without modification.

 

In consideration of the mutual covenants contained herein, the parties have
executed this Amendment effective as of the date and year above written.

 

 

AUGUST TECHNOLOGY CORPORATION

 

 

 

/s/ Susan Peattie

 

Susan Peattie

 

Director, Human Resources

 

 

 

 

 

EMPLOYEE

 

 

 

/s/ David Klenk

 

David Klenk

 

2

--------------------------------------------------------------------------------